:    c




Honorable Henry Wade               Opinion No,   M-115
District Attorney, Dallas County
Dallas County Government Center
Dallas, Texas                      Re:   Would Article 458213,
                                         v.c.s   be violated
                                         by a ‘he-dedication”
                                         of the two acre tract
                                         in question from its
                                         prior dedication for
                                         cemetery purposes and
                                         its subsequent sale to
                                         a certain bank, as
                                         trustee of a certain
                                         Perpetual Care Endowqent
                                         Fund, and subsequentl.y
                                         thereafter being leased
                                         to a duly licensed
Dear Mr. Wade:                           funeral establishment?
     By reoent letter you have requested an opinion of this
offioe with regard to the above stated matter.
     The only portion of Article 4582b, Vernon’s Civil Statutes,
which is relevant to a determination of your request is Sectlon
4, Subseotion C, Paragraph 8, which is as follows:
          “c . Each funeral establishment shall be
          required to have a physical plant, equipment
          and personnel consisting of the following, . .
            8.  A physical plant located at a fixed
            place and not located on any tax exempt
            properly or cemetery;” nmphasis added7.
     A determination of the validity of the proposed procedure
is a matter of ascertaining whether the two acre tract will be
tax exempt property or a cemetery; it it were neither, there
cou1.dbe no violation of Article 4582b, (4) (C) (8). If, as
you indicated in your letter, the dedication is removed by
court order obtained pursuant to proceedings initiated under

                       - 528 -
Honorable Henry Wade, page 2, Opinion No. M-115


Article 912a-11, Vernon's Civil Statutes, the property would
lose its status as being tax exempt according to this Article,
and thereby eliminate that question from our consideration.
     We must next consider whether or not such property would
then be a cemetery. Article 912a-1 defines cemetery as "a place
dedicated to and used and intended to be used for the permanent
intermeni;of the human dead". Tb*us, the two acre tract in
question, no longer being so dedicated, would no longer be a
cemetery.
     The subsequent sale of such tract to a bank as trustee of
a perpetual care fund is not prohibited by Article 4582b; thus
it would not be in violation thereof.
     It is the opinion of this office that Article 458213,
would not be violated by a "de-dedication" of the two acre
tract in question from its prior dedication for cemetery pur-
poses and its subsequent sale to a certain bank, as trustee of
a certain Perpetual Care Endowment Fund, and subsequent lease
thereafter to a duly licensed funeral establishment.'
     This opinion must of necessity be 1imite.dto the fact
situation herein presented.
                   SUMMARY
                   _------
     Article 4582b, Vernon's Civil Statutes, is not violated
     by a "de-dedication of the two acre tract in question
     from its prior dedication for cemetery purposes and
     its subsequent sale to a certain bank, as trustee of
     a certain Perpetual Care Endowment Fund, and subsequent
     lease thereafter to a duly licensed funeral establish-
     ment.
                                     very truly,"


                                        MARTIN
                                    ney General of Texas
Prepared by Charles 61.Bardwe
Assistant Attorney General



                        -   529 -
  -   -




Honorable Henry Wade, page 3,       Opinion No. M-115


APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairman
Kerns Taylor, Co-Chairman
Brock Jones
Marvih Sentell
Brandon Bickett
Fielding Early
STAFF LEGAL ASSISTANT
A. J. Carubbi, Jr.




                        -   530 -